IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

 

“ SEP 20 2019
Plaintiff, CLERK y
EASTEAN D 3. DISTRICT COURT
v. | CRNO: 1:19-cr-00202-LJO-SKO gS enwbistave rot CALIFORNIA
, DEPUTY CC
JUSTIN DEGER
Defendant.

 

APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

XX] Ad Prosequendum LC] Ad Testificandum
Name of Detainee: Justin Karl Deger
Detained at Fresno County Jail
Detainee is: a.) & charged in this district by: | Kl Indictment C1 Information LJ Complaint
_ charging detainee with: 18 USC 1029(a)(2), 18 USC 1029 (a)(3), 18 USC 1708 -

orb.) Ca witness not otherwise available by ordinary process of the Court
Detainee will: a.) return to the custody of detaining facility upon termination of proceedings

or b.,) LJ be retained in federal custody until final disposition of federal charges, as a sentence

is currently being served at the detaining facility

Appearance is necessary WEDNESDAY, OCTOBER 2, 2019, AT 2:00 P.M.

 

 

 

 

Signature: '  /s/ Joseph Barton
Printed Name & Phone No: Joseph Barton, 559-497-4049
Attorney of Record for: United States
. WRIT OF HABEAS CORPUS
AdProsequendum - 1 Ad Testificandum

, as well as the United States Marshal's Service
sain andany further proceedings to be

The above application is granted and the above-named custodi
for this district, is hereby ORDERED to produce the named detainee,
had in this "sole t the conclusion of said proceedings to retur

Dated: Gia Can,

  
 
  

 
   

ove-named custodian. .

 

 

Honorable Barbara A. Auliffe
U.S. MAGISTRATE JUDGE

 

Please provide the following, if known:

 

 

 

 

 

 

AKA(s) (if : KlMale [Female
Booking or CDC #: Person ILD. 7092418 DOB: 03/27/1991
Facility Address: 1225 M St, Fresno, CA 93721 Race: Caucasian
’ Facility Phone: (888) 373-7011 ‘ FBI#:
Currently
RETURN OF SERVICE

Executed on:

 

 

(signature)
